Citation Nr: 1146193	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 21, 2009, for degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain.  

2.  Entitlement to a rating in excess of 20 percent from December 21, 2009 to the present, for degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease with colitis.

4.  Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus of C6, C7.

5.  Entitlement to a rating in excess of 10 percent for saphenous vein ligation.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In view of the action taken below, the issue of an increased rating for a back disorder has been recharacterized as set forth on the title page.

The issues of entitlement to increased ratings for degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain from December 21, 2009, for gastroesophageal reflux disease with colitis, for herniated nucleus pulposus of C6, C7 and for saphenous vein ligation as well as the claim of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior to December 21, 2009, the symptomatology associated with the service-connected degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain more nearly approximates a 20 percent rating under Diagnostic Code 5242 based on limitation of flexion.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 20 percent disability rating, but no more, prior to December 21, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5242 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a November 2006 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for the lumbar spine disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain as well as the types of evidence necessary to establish an effective date and disability evaluation for the lumbar spine disability in the November 2006 letter.  

In this case, the RO's decisions came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded an appropriate VA examination for the disability on appeal.  The examination report reflects that the claims file was reviewed, subjective complaints were recorded and physical findings were made.  The information included in the examination report include sufficient, pertinent, evidence to accurately adjudicate the issue on appeal prior to December 21, 2009.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Entitlement to a rating in excess of 10 percent prior to December 21, 2009, for degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain.

In August 2006, the Veteran submitted a claim, in pertinent part, for a rating in excess of 10 percent for his service-connected lumbar and thoracic spine disability.  In January 2010, the RO granted an increased rating to 20 percent for the disability with an effective date of December 21, 2009.  The Veteran has not indicated that he is satisfied the disability evaluation assigned and the issue remains on appeal.  

This decision will deal only with the issue of entitlement to a rating in excess of 10 percent prior to December 21, 2009.  The issue of entitlement to a rating in excess of 20 percent for the lumbar spine disability subsequent to that date is addressed in the remand portion of the decision below.  

The RO has rated the Veteran's degenerative joint disease of the lower and thoracic spine with sciatic like pain under the General Rating Formula for Diseases and Injuries of the spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242. 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Intervertebral disc syndrome (considered under DC 5243) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2). 

The Board's review of the competent probative evidence of record demonstrates that, during the entire appeal period, there was no evidence of the presence of any ankylosis in the service-connected spine.  Physical examinations conducted at numerous times demonstrate that the Veteran always had motion in his lumbar and thoracic spine.  The Veteran has not alleged that he experienced any ankylosis as a result of the service-connected disability.  Furthermore, the restriction in the range of motion of the spine does not rise to a level of ankylosis, even upon consideration of pain on use or during flares.  A 100 percent rating and a 50 percent rating is not warranted prior to December 21, 2009 based on the presence of ankylosis of the spine.  

The Board finds that there is no competent evidence of record demonstrating that the Veteran experiences any intervertebral disc syndrome due to the service-connected disability.  Additionally, there is no indication in the claims file that the Veteran experienced any incapacitating episodes due to the service-connected thoracic and lumbar spine disability.  An increased rating based on intervertebral disc syndrome symptomatology is not warranted prior to December 21, 2009.  

The Board finds there is no competent evidence of record which attributes any separate neurological manifestations to the service-connected degenerative joint disease of the lumbar and thoracic spine during the pertinent time period.  The disorder has been characterized as having sciatic like pain but this was not present in the pertinent clinical records or at the time of the VA examination.  

The Board finds the competent evidence demonstrates that, other than a single reference to the presence of the service-connected back disability being productive of limitation of forward flexion to 30 degrees in February 2007, there is no probative evidence which supports a 40 percent rating under Diagnostic Code 5242 prior to December 2009.  

In December 2005, the Veteran reported low back pain with pain going into the left buttock.  Physical examination revealed that the Veteran was able to forward flex to 40 degrees before pain was present.  He was able to backward bend to 20 degrees.  The pertinent diagnoses were thoracic paraspinals spasm and lumbar disc disease.  

The Veteran was seen on numerous occasions by a chiropractor for neck and upper back pain during the pertinent time period.  A few of these records reference chronic low back and mid back pain.  The majority of the records include range of motion testing for the cervical spine but not for the lumbar or thoracic spine.  

In January 2007, the Veteran reported chronic thoracic pain which began two weeks prior.  Physical examination revealed the thoracolumbar range of motion was limited in lateral flexion, left greater than right.  There was no indication that flexion of the thoracolumbar spine was limited.  

On VA examination in February 2007, the Veteran reported intermittent low back pain occurring every other month and lasting one to four days.  There was no reported stiffness, weakness, or additional limitation of motion or functional impairment during flares.  Other than limiting what the Veteran was able to lift, the disability had no reported effects on the Veteran's mobility, activities of daily living, usual occupation, recreational activities or driving.  He had reportedly missed a few days of school over the last year due to low back pain.  The range of motion of the thoracolumbar spine was as follows:  forward flexion pain from 30 to 80 degrees; extension pain at 30 degrees; left lateral flexion pain from 20 to 30 degrees; right lateral flexion pain from 20 to 30 degrees; right lateral rotation pain from 20 to 30 degrees; and left lateral rotation pain from 20 to 30 degrees.  The examiner determined that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner found there was objective evidence of painful motion but no spasm, weakness or tenderness.  There was no weakness, tenderness, postural abnormalities, fixed deformity (ankylosis) or abnormality of the musculature of the back.  An X-ray was interpreted as revealing mild degenerative changes in the lumbar spine.  The pertinent impression was degenerative joint disease of the thoracic and lumbar spine with mild residual functional impairment which did not preclude the Veteran from working in his usual occupation.

In April 2007, the Veteran complained, in part, of low back pain which went into his left buttock and foot numbness.  The range of motion at that time was forward flexion to 40 when pain began and backward bending to 20 degrees.  A separate neurological disorder was not diagnosed.  

The Board finds the competent evidence demonstrates that, other than a single reference to the presence of the service-connected back being productive of limitation of forward flexion to 30 degrees, there is no probative evidence which supports a 40 percent rating under Diagnostic Code 5242 prior to December 2009.  At the time of the February 2007 VA examination, the range of motion of forward flexion was to 30 degrees prior to pain beginning.  However, physical examination conducted prior to and subsequent to that time indicates the restriction in the range of motion for forward flexion was less than 30 degrees.  Two months after the February 2007 VA examination, the range of motion for forward flexion was recorded as being limited to 40 degrees due to pain which is consistent with the other range of motion testing noted prior to the examination.  The lack of clinical records dated prior to and subsequent to the February 2007 VA examination which include any evidence of restriction in forward flexion to 30 degrees or less supports the Board's finding.  The Board notes the examiner who conducted the February 2007 VA examination characterization's of the symptomatology associated with the lumbar spine disability as being productive of only mild residual impairment also supports the Board's finding.  The Board finds the preponderance of the competent probative evidence of record demonstrates that the service-connected low back disability is not productive of symptomatology which warrants a 40 percent evaluation under Diagnostic Code 5243.  

The Board finds that, from August 1, 2003 to December 20, 2009, an increased rating to 20 percent but no more is warranted for the service-connected degenerative joint disease of the lumbar and thoracic spine with sciatic like pain.  The medical evidence of record demonstrates that, prior to December 21, 2009, the Veteran had limitation of forward flexion which more nearly approximates a 20 percent evaluation Diagnostic Code 5242.  The range of motion recorded for forward flexion during the pertinent time period demonstrates that forward flexion was limited to between 30 and 40 degrees when painful motion was taken into account.  This equates to a 20 percent evaluation under Diagnostic Code 5242.  As set out above, the preponderance of the competent probative evidence does not support a grant of a rating in excess of 20 percent for the service-connected thoracic and lumbar spine disability prior to December 20, 2009.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for his service-connected thoracic and lumbar spine disability during the pertinent time period on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected thoracic and lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria completely describes the Veteran's disability level and symptomatology (painful and limited motion of the spine).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has any hospitalization for his back disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the Veteran has alleged that he has missed work due to some of his problems, he has still able to maintain employment and/or able to attend school.  There is nothing in the record which suggests that his service-connected disability markedly impacts his ability to perform his job or attend school.  The clinical records do not support a finding that the service-connected disability is productive of marked impact (or even significant impact) on the Veteran's occupation.  The examiner who conducted the February 2007 VA examination determined the symptomatology had a mild effect.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate the service-connected disability causes impairment with employment prior to December 21, 2009, over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 20 percent rating, but no more, prior to December 21, 2009, for the service-connected degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain is granted, subject to the laws and regulations governing monetary awards.   


REMAND

The Veteran has claimed entitlement to a total rating based on individual unemployability.  The most recent VA examination for compensation and pension purposes was conducted in December 2009.  At that time, it was noted that the Veteran was participating in a VA vocational rehabilitation program.  Shortly thereafter, in a February 2010 statement, the Veteran's representative wrote that the Veteran's physical problems presented significant obstacles in his progress resulting in his VA vocational benefits being suspended.  A review of the claims file demonstrates that VA has associated some vocational rehabilitation records with the claims file but these are all dated in 2004.  The vocational rehabilitation folder should be obtained.  As there is evidence that the Veteran's physical problems have resulted in occupation problems as allegedly reflected in the vocational rehabilitation records, the Board finds that attempts must be made to associate these records with the claims file before this claim may be adjudicated.  

The Veteran's representative noted in the February 2010 statement that no medical opinion has been obtained regarding the overall level of impairment the Veteran experiences as a result of his service-connected disabilities and whether the combination of all the Veteran's service-connected disabilities would render him unemployable.  The representative pointed out that the various VA examinations have provided opinions regarding whether each individual disability caused unemployability but there was no opinion which took into account the effect of all the Veteran's service-connected disabilities.  The representative requested a VA examination to provide this evidence.  The Board finds the request is reasonable and a new VA examination should be conducted.  As this examination must take into account all the Veteran's service-connected disabilities, the Board finds all the disabilities on appeal must be remanded for new VA examinations.  

The most recent clinical records associated with the claims file are dated in 2009.  As the issues on appeal are being remanded, the Board finds attempts should be made to obtain the most recent medical evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any of the disabilities on appeal since 2008.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  In addition the appellant's complete vocational rehabilitation folder and any subfolders should be obtained and associated with the claims folder for the remainder of the appeal.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination(s) to determine the extent of symptomatology associated with all of his service-connected disabilities and to determine the impact that his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  (IT IS NOTED THAT APPELLANT IS SERVICE CONNECTED FOR DISORDERS OTHER THAN THOSE AT ISSUE IN THIS APPEAL.)  The claims file must be made available prior to completion of the evaluation(s).  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner(s) must set out all symptomatology which is attributable to the service-connected disabilities.  In addition, the examiner(s) must provide a detailed description of functional impairments found and explain their impact on the appellant's ability to obtain and secure substantially gainful employment.

The examiner(s) should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner(s) should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claims of entitlement to increased ratings for degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain, gastroesophageal reflux disease with colitis, herniated nucleus pulposus of C6, C7, and saphenous vein ligation and also the claim of entitlement to TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


